—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff appeals from an order denying its motion for *904partial summary judgment on liability and granting defendants’ cross motion for partial summary judgment dismissing the third cause of action in action No. 1 and the complaint in action No. 2. The failure of the parties to support their respective motion and cross motion with a copy of the answer filed in each action requires denial of the motion and cross motion (see, CPLR 3212 [b]; DiSano v KBH Constr. Co., 280 AD2d 951, 952), regardless of the merits of the motion and cross motion (see, Niles v County of Chautauqua, 285 AD2d 988). We therefore modify the order by denying the cross motion and reinstating the third cause of action in action No. 1 and the complaint in action No. 2. (Appeal from Order of Supreme Court, Steuben County, Furfure, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Pine and Lawton, JJ.